Name: Commission Regulation (EEC) No 883/82 of 16 April 1982 on arrangements for imports into the Community of certain textile products (category 13), originating in Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/8 Official Journal of the European Communities 17. 4 . 82 COMMISSION REGULATION (EEC) No 883/82 of 16 April 1982 on arrangements for imports into the Community of certain textile products (category 13), originating in Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Importation into the Community of the category of products originating in Korea specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ).Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of products of category 13 , originating in Korea, have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Article 2 Whereas, in accordance with paragraph 5 of the said Article 11 , Korea was notified of a request for consul ­ tations : 1 . Products as referred to in Article 1 , shipped from Korea to regions within the Community, which are not yet subject to limits before the date of entry into force of this Regulation, and which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place during that period . 2. Imports of products shipped from Korea to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limit established for 1982. Whereas, following consultations held on 12 February 1982, it was agreed to make the product in question (category 13) subject to a provisional quantitative limit for the period 1 January to 31 December 1982 in accordance with paragraph 5 (b) of the said Article 1 1 and pending agreement on a definitive quantitative limit for the year 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3 Whereas the products in question exported from Korea between 1 January 1982 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for 1982 ; This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27 . 12. 1978 , p . 1 . (2) OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1982. 17. 4. 82 Official Journal of the European Communities No L 103/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1982. For the Commission Edgard PISANI Member of the Commission ANNEX Cate ­ gory CCT NIMEXE Member States Quantitative limits heading code Description Units from 1 January to No (1982) 30 June 1982 13 60.04 Under garments, knitted or crocheted, D 1 000 pieces 1 050 B IV b) 1 cc) not elastic or rubberized : F 570 2 dd) I 150 d) 1 cc) 60.04-48 ; Men's and boys' underpants and briefs, women's, girls' and infants' (other than BNL 795 0 2 cc) 56 ; 75 ; 85 UK 1 500 babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres IRL DK GR 50 60 25 (') Limit already operational (OJ No L 42, 14. 2. 1981 , p . 10).